MEMORANDUM**
Juan Carlos Valle-Leanos appeals his conviction pursuant to a conditional guilty plea for aiding and abetting possession of methamphetamine with intent to distribute in violation of 18 U.S.C. § 2, 21 U.S.C. § 841(a)(2). Valle-Leanos contests the district court’s denial of his motion to disclose the identities of confidential informants or hold an in camera review. We affirm.
The trial court did not abuse its discretion by refusing to order divulging of the confidential informants’ identities to Valle-Leanos. See United States v. Spires, 3 F.3d 1234, 1238 (9th Cir.1993). Valle-Leanos failed to adequately show that disclosure was “relevant and helpful to the defense of an accused, or is essential to a fair determination of a cause.” Roviaro v. United States, 353 U.S. 53, 60-61, 77 S.Ct. 623, 628, 1 L.Ed.2d 639 (1957). Valle-Leanos’ mere statement that the informants could provide information that would be helpful to his defense is insufficient. See United States v. Sanchez, 908 F.2d 1443, 1451-52 (9th Cir.1990).
Valle-Leanos has also failed to make the “minimal threshold showing that disclosure would be relevant to at least one defense” and is therefore not entitled to an in camera review. See United States v. Henderson, 241 F.3d 638, 645 (9th Cir. 2000). Valle-Leanos has failed to sufficiently allege or even present a factual basis for his assertion that the informants could provide any information that is relevant to his two asserted defenses, entrapment and outrageous government conduct. See United States v. Jones, 231 F.3d 508, 516 (9th Cir.2000). Absent such a showing, he is not entitled to an in camera review. United States v. Jaramillo-Suarez, 950 F.2d 1378, 1387 (9th Cir.1991); cf. United States v. Sai Keung Wong, 886 F.2d 252, 256-57 (9th Cir.1989).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.